DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of the claim amendments, see page 7 of the Remarks, filed December 7, 2021, with respect to the 35 U.S.C. 112 (b) rejection of claim 11 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 11 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Roberge (US 20150040985 A1) in view of Morretti (US 8578977 B2). 
Regarding Claim 1:
Roberge discloses a device (1, Figure 1) for filling and withdrawing gas (Abstract) that has:
A withdrawing circuit (5, Figure 1, the bleed-off circuit is the withdrawing circuit) comprising an upstream end (15, Figure 1) provided with a storage connector (Paragraph [0067]) configured for a connection with a storage container of a pressurized gas (2, Figure 1), and a downstream end (25, Figure 1) provided with a withdrawing connector (25, Figure 1, the downstream end is the withdrawing connector) configured for a connection with a withdrawing device (6, Figure 1) for withdrawing gas at reduced pressure (Paragraph [0104]), wherein said withdrawing circuit (5, Figure 1) comprises at least one driven isolation gate (8, Figure 1) and at least one pressure regulator (9, Figure 1 and Paragraphs [0101-0103]); and 

	Roberge does not disclose:
Wherein the filling connector comprises a piston internally defining a filling duct and having at least one drain orifice opening transversely into said filling duct, wherein said piston is movable at least inside a drain body provided with a drain duct connected to a leakage circuit connected to an outside, said drain duct opening out at a periphery of the piston between two seals mounted around the piston, said piston being selectively displaceable between: 
an open position establishing communication between said filling duct and the upstream end of the filling circuit, and wherein the drain orifice does not coincide with the drain duct; and 
a closed position cutting off the communication between said filling 37Attorney Docket No.: 0439-000004/US/NPA duct and the upstream end of the filling circuit, and wherein the drain orifice coincides with the drain duct to establish communication between said filling duct and the leakage circuit.
	Moretti teaches a gas filling a dispensing device that has:
Wherein the filling connector (Figure 2, the filling connector is the opening in the bottom) comprises a piston (2, Figure 2, the obturator is the piston).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Roberge to include wherein the filling connector comprises a piston as taught by Moretti with the motivation to close the storage container once the storage container is filled. 
The prior art does not disclose, fails, or make obvious:
Wherein the filling connector comprises a piston internally defining a filling duct and having at least one drain orifice opening transversely into said filling duct, wherein said piston is movable at least inside a drain body provided with a drain duct connected to a leakage circuit connected to an outside, said drain duct opening out at a periphery of the piston between two seals mounted around the piston, said piston being selectively displaceable between: 
an open position establishing communication between said filling duct and the upstream end of the filling circuit, and wherein the drain orifice does not coincide with the drain duct; and 
a closed position cutting off the communication between said filling 37Attorney Docket No.: 0439-000004/US/NPA duct and the upstream end of the filling circuit, and wherein the drain orifice coincides with the drain duct to establish communication between said filling duct and the leakage circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakai (US 5309945 A) teaches a valve assembly that has a filling circuit, a filling connector, a piston, and a piston that has a duct. 
	Zheng (US 20010029979 A1) teaches a gas control device that has a withdrawing circuit and a filling circuit. 

	Collado (US 5996625 A) teaches an assembly for controlling and dispensing gas that has a storage container, a filling circuit, a withdraw circuit, an isolation valve, and a piston. 
Oi (US 5063976 A) teaches an attachment for a gas container that has a piston, a storage continaer, a filling circuit, and a withdraw circuit.
Chris (US 5980599 A) teaches a displaceable purifier body that has a storage container, a filling circuit, a withdraw circuit and a plunger. 
Heyral (US 20210231267 A1) teaches a pressure regulator that has a storage container, a filling circuit, a withdraw circuit and a plunger. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753